Citation Nr: 1222435	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  05-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chest pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for an upper respiratory disorder/bronchitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

3.  Entitlement to service connection for vertigo/vomiting, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

4.  Entitlement to service connection for a weakened immune system, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from August 1990 to December 1993, to include service in the Southwest Asia theater of operations from December 1990 to April 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2007, August 2009, and November 2010, the Veteran's claims were remanded for further evidentiary and remedial development.  Unfortunately, the development has not been accomplished as directed, and remedial development is necessary before a final adjudication can occur.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that this case has been remanded several times for evidentiary development.  During the pendency of the appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision that is pertinent to the resolution of these issues.  Essentially, the Court has determined that the requirement for a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In the most recent remand order, the Board noted that the VA examination it had ordered, dated in January 2010, did not address the presence of disability throughout the course of the appeal.  That is, even if no current symptoms were present at the time of examination, the examiner did not address whether the Veteran had the claimed chronic disorders throughout the appeal period.  

Specifically, the Board noted that although the Veteran did not have complaints of chest pain for two years at the time of the January 2010 examination, that there were complaints of such pain since the filing of the claim.  Post-service records dated in June 2002, October 2002, and May 2003 include complaints of chest pain, and the Board noted that the Veteran filed her claim for compensation in December 2002.  Thus, there were complaints contemporary with the filing of the claim, and she has had treatment for chest pain since her claim was initiated.  The Board, in November 2010, determined that this history should be more thoroughly discussed.  

A similar issue arose with respect to the claimed respiratory issues.  That is, the 2010 VA examiner noted that the Veteran did not have current respiratory infections or bronchitis; however, there were multiple post-service treatments for colds and congestion complaints.  The 2010 examiner did not address the questions posed in the August 2009 remand with respect to whether upper respiratory/bronchitis issues were present during the pendency of the appeal, and thus the claim was remanded by the Board in November 2010 for a medical opinion.  

With respect to vertigo and vomiting, the Board noted in its most recent remand that although the Veteran did not report current problems, there was a June 2004 treatment record noting these complaints.  This record noted ongoing vertigo of many years' duration.  On remand, it was directed that the examiner consider these manifestations.  

Lastly, with respect to an alleged weakened immune system, the Board noted that there was a June 2001 post-service report that had assessed this disorder, and that this was noted by history in the 2010 VA examination report.  The 2010 examiner, however, only stated that the Veteran was not currently immunosuppressed, and he did not reference the 2001 notation, or a 2003 radiologist opinion suggesting immune system problems, with regards to whether such a disorder was present at any time since the filing of the claim.  

The Board, in the November 2010 VA remand, asked for cardiology and general medical examinations to determine whether, during the pendency of the claim, the Veteran experienced chronic disorders manifested by chest pain, vertigo/vomiting, an upper respiratory disorder, and a weakened immune system, to include as due to undiagnosed illnesses, and whether such manifestations were at least as likely as not related to active service.  The returned medical opinion (which addressed both cardiology and general medical issues), dated in January 2011, unfortunately does not address the questions posed by the Board.  

With respect to chest pain, the 2011 examiner stated that the Veteran has no current complaints of chest pain and that the issue has resolved.  The examiner did not note the complaints of chest pain contemporaneous with the filing of the claim in 2002 and 2003, and thus, did not answer the Board's question as to whether any chest pain present during the pendency of the appeal was related to service, to include as part of an undiagnosed illness.  With regard to the claimed vertigo/vomiting, again, the examiner noted that the condition "has resolved and is no longer present."  This did not address the Board's question as to whether such a disorder was present during the pendency of the appeal and is related to service.  Specifically, the examiner did not reference the June 2004 complaint of vertigo of many years' duration noted in the post-service medical history. 

As to the respiratory complaints, the examiner noted that the Veteran's symptoms were attributable to allergic rhinitis.  A December 2011 addendum issued in connection with a Disability Benefits Questionnaire (DBQ) simply stated that the Veteran did not have current respiratory diagnoses.  Although the January 2011 examination report establishes what current manifestations are with regard to respiratory complaints, the Board specifically noted that there were, in fact, manifestations of upper respiratory infections (i.e. non-allergic complaints), in the time proximate to the filing of her current claim.  Although service connection has been denied for sinusitis and allergic rhinitis, the Veteran has had manifestations of colds, with yellow-green mucosal discharge, proximate to the time of her filing the claim, and the examiner was to note this history in assessing whether it was at least as likely as not that such a disorder had causal origin in service.  This question was not answered by the 2011 VA examiner.  

Lastly, with regard to the claim for a weakened immune system, the Board notes now, as it did in its last remand, that a June 2001 assessment indicated that there was immunosuppression present to some degree.  The 2011 VA examiner has commented, very abruptly, that the question of immunosuppression was merely "raised" by a radiologist in October 2003 during an assessment of the Veteran's lymph nodes.  The examiner did not explain why such an issue was raised and why a diagnosis was not appropriate, and the 2001 assessment (which although prior to the filing of the claim, is proximate to such a filing) was not discussed at all.  Indeed, the examiner simply asserted that the Veteran was not currently immunosuppressed, and no discussion was given to if such a condition was present, even if it has subsequently resolved, during the pendency of the appeal.  In fact, the raising of the question of immunosuppression is suggestive, at least potentially, that further testing could have been warranted on the matter.  The failure of the examiner to discuss this need, or lack thereof (should it only have been an acute manifestation), did not answer the question posed by the Board in its remand order.  

Essentially, the Board must conclude that the returned January 2011 VA examination, much like the 2010 VA examination before it, did not address the questions posed in the August 2009 remand and now, the November 2010 remand.  Veterans, as a matter of law, are entitled to compliance with Board instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination of the Veteran to determine the nature and etiology of any current, or past, chest pain.  All indicated studies should be performed.  After examination of the Veteran and review of the Veteran's medical records (including those from service), the examiner is requested to answer the following questions: 

a.  Elicit from the Veteran details about the onset, frequency, duration, and severity of all chest pain symptoms, to include those chronically present at the filing of the claim but subsequently resolved, and indicate what precipitates and what relieves them.  

b.  Are there any objective medical indications that the Veteran is suffering from chest pain symptoms, or, alternatively, that chest pain symptoms were present during the pendency of the claim (but have subsequently resolved)? 

c.  If so, can the Veteran's chest pain symptoms be attributed to a known diagnostic entity? 

d.  If the answer to "c." is in the affirmative, is it at least as likely as not (50 percent or higher probability) that her diagnosed disorder had its onset in service or was caused or chronically worsened by any service-connected disability (service-connected disabilities are chronic fatigue syndrome, irritable bowel syndrome, chronic headache disorder, warts on both hands, and herpes skin rashes)? 

e.  If the answer to "c." is in the negative (i.e., you are unable to ascribe a diagnosis to the Veteran's chest pain symptoms), is there affirmative evidence that this undiagnosed illness was not incurred during active service during the Gulf War, or was caused by an intervening event since her most recent departure from service during the Gulf War, or results from abuse of alcohol or drugs? 

The claims file must be provided to the examiner, and a rationale must accompany all conclusions. 

2.  Arrange for a VA general medical examination to address the nature and etiology of any current, or past, respiratory disorder/bronchitis, vertigo/vomiting, and weakened immune system.  All indicated studies should be performed.  After examination and review of the Veteran's medical records (including those from service) the examiner is requested to answer the following: 

Upper respiratory disorder/bronchitis 

a.  During the pendency of this claim, did the Veteran have a chronic upper respiratory disorder/bronchitis?

b.  If so, is it at least as likely as not (50 percent or higher probability) that any current upper respiratory disorder/bronchitis, other than allergic rhinitis or sinusitis, to include a chronic disorder that was present during the pendency of the appeal but has subsequently resolved, had its onset in service or is related to upper respiratory disorder/bronchitis noted in service. 

Vertigo/vomiting 

a.  Elicit from the Veteran details about the onset, frequency, duration, and severity of all vertigo/vomiting symptoms and indicate what precipitates and what relieves them. 

b.  Are there any objective medical indications that the Veteran is suffering from symptoms of vertigo/vomiting, or, alternatively, that she experienced these symptoms chronically during the pendency of the appeal (but symptoms have subsequently resolved)? 

c.  If so, can the Veteran's vertigo/vomiting symptoms be attributed to a known diagnostic entity? 

d.  If the answer to "c." is in the affirmative, is it at least as likely as not (50 percent or higher probability) that her diagnosed disorder had its onset in service, is related to vertigo/labyrinthitis noted in service, or was caused or chronically worsened by any service-connected disability (service-connected disabilities are chronic fatigue syndrome, irritable bowel syndrome, chronic headache disorder, warts on both hands, and herpes skins rashes)? 

e.  If the answer to "c." is in the negative (i.e., you are unable to ascribe a diagnosis to the Veteran's vertigo/vomiting symptoms), is there affirmative evidence that this undiagnosed illness was not incurred during active service during the Gulf War, or was caused by an intervening event since her most recent departure from service during the Gulf War, or results from abuse of alcohol or drugs? 

Weakened immune system 

a.  Elicit from the Veteran details of what she regards as the onset, frequency, duration, and severity of weakened immune system symptoms. 

b.  With respect to the weakened immune system service connection claim, are there any objective medical indications that the Veteran has a weakened immune system, or, alternatively, that she experienced weakened immune system chronically during the pendency of the appeal (but symptoms have subsequently resolved)?  The examiner should reference the June 2001 notation of immunosuppression and an October 2003 radiologist's "raising of the question" of immunosuppression in making an opinion.

c.  If so, can its symptoms be attributed to a known diagnostic entity? 

d.  If the answer to "c" is in the affirmative, is it at least as likely as not (50 percent or higher probability) that this diagnosed disorder had its onset in service or was caused or chronically worsened by a service-connected disability (service-connected disabilities are chronic fatigue syndrome, irritable bowel syndrome, chronic headache disorder, warts on both hands)? 

e.  If the answer to "c" is in the negative (i.e., you are unable to ascribe a diagnosis to weakened immune system symptoms), is there affirmative evidence that this undiagnosed illness was not incurred during active service during the Gulf War, or was caused by an intervening event since her most recent departure from service during the Gulf War, or results from abuse of alcohol or drugs? 

The claims file must be provided to the examiner for review, and a rationale must accompany all conclusions. 

3.  Thereafter, re-adjudicate the issues on appeal on a presumptive, direct, and secondary basis.  If any benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case, and provide the Veteran and her representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


